



Exhibit 10.17


AGNC INVESTMENT CORP.
2016 EQUITY AND INCENTIVE COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


This PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is
entered into as of [________] (the “Date of Grant”), by and between AGNC
Investment Corp., a Delaware corporation (the “Company”), and [________]
(“Grantee”).


1.
Certain Definitions. Capitalized terms used, but not otherwise defined, in this
Agreement will have the meanings given to such terms in the Company’s 2016
Equity and Incentive Compensation Plan (the “Plan”). As used in this Agreement:

(a)“Disability” has the meaning set forth in the Employment Agreement.
(b)“Employment Agreement” means the [        ].
(c)“Manager” means AGNC Mortgage Management, LLC.
(d)“Performance Period” means the AER Performance Period or the RER Performance
Period, each as defined in Exhibit A, as applicable.
(e)“Re-Externalization” means a sale, merger or other transaction that results
in the transfer or issuance of a majority of the outstanding equity interests of
the Manager or AGNC Management, LLC to a person or entity other than a
Subsidiary of the Company.
(f) “Replacement Award” means an award (i) of time-based RSUs (as defined in
Section 2 hereof) with a value at least equal to the value of the RSUs covered
by this Agreement, determined based on actual achievement of the performance
conditions described on Exhibit A as of the day immediately prior to the Change
of Control (in the case of Absolute Economic Return, with the applicable
required performance levels pro-rated based on the amount of time elapsed in the
Performance Period, and in the case of Relative Economic Return, as determined
as of the end of the most recent quarter prior to the Change of Control for
which the applicable data for the Peer Group (as defined in Exhibit A) is
publicly available) by the Board or the Committee, (ii) that vests in full on
the date set forth in Section 4, (iii) that relates to publicly traded equity
securities of the Company or its successor in the Change of Control or another
entity that is affiliated with the Company or its successor following the Change
of Control, (iv) the tax consequences of which to Grantee under the Code are not
less favorable to Grantee than the tax consequences of the RSUs covered by this
Agreement and (v) the other terms and conditions of which are not less favorable
to Grantee than the terms and conditions of the RSUs covered by this Agreement
(including the provisions that would apply in the event of certain terminations
of employment and a subsequent Change of Control or, if the surviving entity is
internally managed, an externalization of management). A Replacement Award may
be granted only to the extent it does not result in the RSUs covered by this
Agreement or the Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the RSUs covered by
this Agreement if the requirements of the two preceding sentences are satisfied.
The determination of whether the conditions of this Section 1(f) are satisfied
will be made by the Committee, as constituted immediately prior to the Change of
Control, in its sole discretion.
(g) “Termination For Good Reason” has the meaning set forth in the Employment
Agreement.
(h)“Termination Without Cause” has the meaning set forth in the Employment
Agreement.
2.Grant of RSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, the Company hereby grants to Grantee a
target number of [________] Restricted Stock Units (the “Target Number of RSUs”)
(with a maximum number of [________] Restricted Stock Units to be potentially
earned pursuant to Exhibit A (the “Maximum Number of RSUs”,





--------------------------------------------------------------------------------





and all Restricted Stock Units covered by this Agreement, the “RSUs”)), plus the
related RSUs granted as dividend equivalents pursuant to the terms of Section
8(a), and subject to the terms and conditions set forth on Exhibit A. Each RSU
shall represent the right of Grantee to receive one share of Common Stock
subject to and upon the terms and conditions of this Agreement.
3.Restrictions on Transfer of RSUs. Neither the RSUs evidenced hereby nor any
interest therein or in the shares of Common Stock underlying such RSUs shall be
transferable prior to payment to Grantee pursuant to Section 7 hereof, other
than as described in Section 15 of the Plan.
4.Vesting. The RSUs covered by this Agreement shall become nonforfeitable and
payable to Grantee on [________], provided that the Board or the Committee has
certified achievement of the applicable performance conditions set forth on
Exhibit A and Grantee remains continuously employed by the Company or any of its
Subsidiaries (or any of their successors) through such date.
5.Accelerated Vesting. Notwithstanding the provisions of Section 4 hereof, the
RSUs covered by this Agreement will become nonforfeitable and payable to Grantee
upon the occurrence of the earliest of any of the following events:
(a)If, while Grantee is continuously employed by the Company or any of its
Subsidiaries (or any of their successors), a Change of Control occurs and a
Replacement Award is not provided to Grantee on the date of such Change of
Control, the number of RSUs that will become nonforfeitable and payable to
Grantee shall equal the number of RSUs that Grantee would be entitled to receive
based on actual achievement of the performance conditions described on Exhibit A
as of the day immediately prior to the Change of Control (in the case of
Absolute Economic Return, with the applicable required performance levels
pro-rated based on the amount of time elapsed in the Performance Period, and in
the case of Relative Economic Return, as determined as of the end of the most
recent quarter prior to the Change of Control for which the applicable data for
the Peer Group (as defined in Exhibit A) is publicly available), as determined
by the Board or the Committee. Such number of RSUs shall become nonforfeitable
and payable to Grantee on the date of such Change of Control.
(b)If Grantee’s employment with the Company or any of its Subsidiaries (or any
of their successors) terminates at any time as a result of: (i) Grantee’s death,
(ii) Grantee’s Disability (pursuant to subparagraph 5(b)(ii) of the Employment
Agreement), (iii) a Termination Without Cause or (iv) a Termination For Good
Reason, the number of RSUs that will become nonforfeitable and payable to
Grantee shall equal the number of RSUs that Grantee would have been entitled to
receive if Grantee had remained employed until the last day of the Performance
Period (based on actual achievement of the performance conditions described on
Exhibit A during the Performance Period, as determined by the Board or the
Committee after the end of the Performance Period). Such number of RSUs shall
become nonforfeitable and payable to Grantee on or before March 15 of the
calendar year immediately following the end of the Performance Period.
6.Forfeiture. Except to the extent the RSUs covered by this Agreement have
become nonforfeitable pursuant to Section 4 or Section 5 hereof, the RSUs
covered by this Agreement shall be forfeited automatically and without further
notice, and shall no longer be considered covered by this Agreement, on the date
on which Grantee ceases to be employed by the Company or any of its
Subsidiaries, the Manager (including following a Re-Externalization) or any of
its subsidiaries or any of their respective successors.
7.Form and Time of Payment of RSUs.
(a)Form. Payment in respect of the RSUs, after and to the extent they have
become nonforfeitable pursuant to Section 4 or Section 5 hereof, shall be made
in the form of shares of Common Stock. Payment shall only be made in whole
shares of Common Stock; any fractional shares shall be paid to Grantee in cash.
The Company’s obligations to Grantee with respect to the RSUs will be satisfied
in full upon the issuance of the shares of Common Stock (or, with respect to
fractional shares, upon the payment in cash) corresponding to such RSUs.





--------------------------------------------------------------------------------





(b)
Timing.

(i)The RSUs that become nonforfeitable pursuant to Sections 4 hereof shall be
paid within ten (10) days following the date on which such RSUs become
nonforfeitable.
(ii)The RSUs that become nonforfeitable pursuant to Section 5(a) hereof shall be
paid on the date of such Change of Control.
(iii)The RSUs that become nonforfeitable pursuant to Section 5(b) hereof shall
be paid on or before March 15 of the calendar year immediately following the end
of the Performance Period; provided that if any of the events contemplated in
Section 5(b) hereof occurs on or before the last day of the Performance Period,
Grantee (or, if applicable, Grantee’s estate) shall have first executed and not
revoked the release described in subparagraph 6(f) of the Employment Agreement
in accordance with the requirements of subparagraph 6(f) of the Employment
Agreement.
Notwithstanding the foregoing, if Grantee has made a permitted deferral election
with respect to any RSUs covered by this Agreement, such RSUs shall be paid at
the time set forth in such deferral election.
8.
Dividend Equivalents; Other Rights.

(a)From and after the Date of Grant and until the earlier of (i) the time when
the RSUs become nonforfeitable and are paid to Grantee in accordance with
Section 7 hereof or (ii) the time when Grantee’s right to receive shares of
Common Stock in payment of the RSUs is forfeited in accordance with Section 6
hereof, on the date that the Company pays a cash dividend (if any) or other cash
distribution to holders of shares of Common Stock generally, Grantee shall be
entitled to a number of additional RSUs determined by dividing (A) the product
of (x) the dollar amount of such cash dividend or other cash distribution paid
per share of Common Stock on such date and (y) the total number of RSUs
(including dividend equivalents credited thereon) previously credited to Grantee
pursuant to this Agreement as of such date, to the extent such RSUs have not
become nonforfeitable and paid to Grantee in accordance with Section 7 hereof,
by (B) the Market Value per Share on such date. Such dividend equivalents (if
any) shall be subject to the same applicable terms and conditions (including
vesting, forfeitability, dividend equivalents and payment) as apply to the RSUs
as to which the dividend equivalents were credited.
(b)Grantee shall have no rights of ownership in the shares of Common Stock
underlying the RSUs and no right to vote the shares of Common Stock underlying
the RSUs until the date on which the shares of Common Stock underlying the RSUs
are issued or transferred to Grantee pursuant to Section 7 hereof.
(c)The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
or pay cash in the future, and the rights of Grantee will be no greater than
that of an unsecured general creditor. No assets of the Company will be held or
set aside as security for the obligations of the Company under this Agreement.
9.No Right to Future Awards or Employment. The grant of the RSUs under this
Agreement to Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of Grantee.
10.Adjustments. The number of shares of Common Stock issuable for each RSU and
the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.





--------------------------------------------------------------------------------





11.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to Grantee of shares of Common Stock or any other payment to Grantee or
any other payment or vesting event under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the obligation of the Company to make any such delivery or payment
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes or other amounts required to be withheld, as described
more fully below. The Company shall satisfy such withholding requirement by
retaining a portion of the shares of Common Stock to be delivered to Grantee.
With prior approval by the Committee, Grantee may elect that all or any part of
such withholding requirement be satisfied by other means, including by
delivering to the Company other shares of Common Stock held by Grantee (or
proceeds from the sale thereof) or cash. Any shares of Common Stock used for
withholding hereunder will be valued at an amount equal to the Market Value per
Share of such shares of Common Stock on the date of payment pursuant to
Section 7 hereof. In no event will the amount that is withheld pursuant to this
Section 11 to satisfy applicable withholding taxes exceed the maximum statutory
tax rates applicable with respect to Grantee.
12.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any of the shares of Common Stock pursuant to
this Agreement if the issuance thereof would result in a violation of any such
law.
13.Clawback. The RSUs shall be subject to the Company’s Clawback Policy, as in
effect on the Date of Grant, as may be amended or supplemented from time to time
as a result of the Board’s good faith anticipation of (and in accordance with
the proposed rules regarding), or in order to comply with, the final rules or
regulations adopted by the U.S. Securities and Exchange Commission and the
Nasdaq Stock Market that implement the incentive-based compensation recovery
requirements set forth in Section 10D of the Exchange Act, as added by
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
and any other applicable legal requirements or listing standards that may be
enacted and in effect from time to time. In addition, in the event that Grantee
breaches any provision of subparagraphs 7(a) and 7(b) of the Employment
Agreement, Grantee shall forfeit any right to receive shares of Common Stock
with respect to RSUs that have vested pursuant to Sections 5(b) hereof (to the
extent such shares have not yet been delivered), and, in the event that such
shares have been delivered, the Company shall be entitled to recoup such shares
and the gross proceeds from any sale of such shares by Grantee. Such forfeiture
or recoupment shall be in addition to, not in substitution of, any other
remedies that the Company and its Subsidiaries may have with respect to such
breach.
14.Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or any of its
Subsidiaries (or any of their successors) and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or any of its Subsidiaries (or any of
their successors).
15.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of Grantee
under this Agreement without Grantee’s written consent and (b) Grantee’s consent
shall not be required to an amendment that is deemed necessary by the Company to
ensure exemption from or compliance with Section 409A of the Code or Section 10D
of the Exchange Act and any applicable rules or regulations promulgated by the
Securities Exchange Commission or any national securities exchange or national
securities association on which the Common Stock may be traded, including as a
result of the implementation of, or modification to, any clawback policy the
Company adopts, or has adopted, to comply with the requirements set forth in
Section 10D of the Exchange Act or as provided for in subparagraph [4(f)/4(g)]
of the Employment Agreement.





--------------------------------------------------------------------------------





16.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
17.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. To the extent not expressly set forth in this Agreement, the terms of
the Plan shall govern.
18.Acknowledgement. Grantee acknowledges that Grantee (a) has received a copy of
the Plan, (b) has had an opportunity to review the terms of this Agreement and
the Plan, (c) understands the terms and conditions of this Agreement and the
Plan and (d) agrees to such terms and conditions.
19.Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.
20.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
21.Notices. Any notice to the Company provided for herein shall be in writing
(including electronically) to the Company, marked Attention: General Counsel,
and any notice to Grantee shall be addressed to Grantee at Grantee’s address on
file with the Company at the time of such notice. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).
22.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company.
23.Section 409A of the Code. To the extent applicable, it is intended that this
Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to comply with or be exempt from Section 409A of
the Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Grantee). Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Notwithstanding anything in this
Agreement or the Plan to the contrary, all payments made to Grantee pursuant to
this Agreement will be made within the short-term deferral period specified in
Treasury Regulation §1.409A-1(b)(4).
24.Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile and other electronically transmitted counterparts), each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[SIGNATURES ON FOLLOWING PAGE]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has executed this Agreement,
as of the Date of Grant.




AGNC INVESTMENT CORP.




By:     
Name:
Title:




    
GRANTEE’S SIGNATURE


Print Name: __________________________







--------------------------------------------------------------------------------





Exhibit A
Performance Vesting Schedule




[ ]







